Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 15 March 1819
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My dear Charles
					Washington 15 March 1819
				
				In yours of the 4th & 7th you tell me that you had taken a fresh cold but that it was nearly well—I am very happy to hear it and will only caution you against any imprudence during the coming season which though it betokens the approach of Summer is infinitely more injurious than actual cold weather; be careful to make no change in your cold clothing until I write you and do not hastily throw of your great coat, which it is safer to wear even in an apparently warm day; as the changes are always remarkably sudden, and the state of health in which you have been thro’ out the winter renders you particularly susceptible—I am very happy to hear that Dawes is likely to go to College at the same time with you; and trust that a mutual emulation to excel will strengthen and bind the friendship which seems to have commenced under such happy auspices—I have searched for your Books but they are not to be found among your fathers—Your famous library is growing fast, but my dear Boy it is of little importance to possess a library; unless that library is of the choicest materials it is rather a proof of bad taste than of a love of reading—I do not by any means think this your case but have simply suggested the idea that you may reflect on it and be timely warned in the progress of your selection—I do not know if you have ever read Burns he is a beautiful poet and as you seem to have a faculty of seing and expressing Scotch phraseology I will add this little volume to your collection—You will read the Cotters Saturday night with great pleasure  & feel all its beauties. This is the only piece I will mention, as I expect you will write me which you think the best and select such as you approve—Poetry has not hitherto formed a branch of your studies, but I am sure you will find great pleasure in it when you once begin—The Paradise lost of Milton, would interest, and tho’ very difficult would excite your admiration—I was just your age when I first read it and relished its beauties then with as keen a zest as I do now—You father is an enthusiastic admirer of Milton as a poet—There is another book from which I think you would derive a fund of amusement and that is Johnson’s lives of the Poets, and it would give you a general acquaintance with the English poets in time to prepare you for a farther intimacy with their works when you grow older—Shakespeare you have already sho shaken hands with, but will not rest satisfied until you have sifted him to the bottom a thing scarcely possible as upon every reperusal, new beauties rise to view  and fascinate the sense—You will I trust never acquire the fastidious notion’s of the young pedants of the present day who can see no beauties beyond the limits of their own narrow skulls—Suffer your mind to expand and your judgement to mature and you will feel the merits of both those who have risen and those who died to fame—Mistakes seem to thicken so fast I had better conclud my Letter lest it should prove a bad example—Thank Mr. Boilston for me for his polite invitation, and for his kindness to you—If he is as full of annecdote as he used to be I do not wonder he made you laugh so much—he was always fond of the marvellous and rather a little like our friend G. Joy who you well remember—God Bless you—Be always good and you will be the delight of your Mother
				
					L C A—
				
				
			